Citation Nr: 1416295	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  06-34 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a skin disorder.

4.  Entitlement to service connection for peripheral neuropathy, to include carpal tunnel syndrome of the hands.

5.  Entitlement to an initial compensable rating for discogenic disc disease of the lumbar spine (hereinafter, "low back disorder") from October 20, 2003, and to a rating in excess of 40 percent from September 22, 2008.

6.  Entitlement to an initial compensable rating for cervical muscle spasm (hereinafter, "cervical spine disorder") from October 20, 2003, and to a rating in excess of 20 percent from September 22, 2008.

7.  Entitlement to an initial compensable rating for right shoulder tendinitis and subcoracoid bursitis (hereinafter, "right shoulder disorder") from October 20, 2003, and to a rating in excess of 10 percent from September 22, 2008.

8.  Entitlement to service connection for an inguinal hernia.  

9.  Entitlement to service connection for morbid obesity.  

10. Entitlement to service connection for hypercalcemia.  

11. Entitlement to service connection for epilepsy.  

12. Entitlement to service connection for dermatophytosis of the foot and toe nails.  

13. Entitlement to service connection for hyperglycemia.  

14. Entitlement to service connection for obstructive sleep apnea.  

15. Entitlement to service connection for circulatory problems of the lower extremities.    

16. Entitlement to service connection for a nodule on the right anterior vocal cord.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans (DAV)


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1981 to July 1981, and on active service from February 2003 to October 2003.  The record reflects he had additional service in the Reserves which would have included additional period(s) of ACDUTRA as well as inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2005, December 2006, and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, The Commonwealth of Puerto Rico.  In April 2012, the Board remanded issues 1-7 for additional development and readjudication.  

In the decision below, the claims regarding service connection for hearing loss and headaches will be denied.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Board notes that claims 8-16 have not been appealed to the Board.  In an April 2012 rating decision, each claim was denied by the RO.  In November 2012, the Veteran filed a notice of disagreement (NOD) against the decision.  Neither the record, nor the Veterans Appeals Control and Locator System (VACOLS), indicates that a Statement of the Case (SOC) has been issued in response.  As will be further discussed in the REMAND portion of the decision below, a SOC should be issued in response to the November 2012 NOD.  38 C.F.R. § 19.9(c).  

The Board further notes that, in February 2011, the Veteran appealed to the Board three claims for earlier effective dates - for ratings assigned for lumbar, cervical, and shoulder disorders.  These claims are subsumed into the claims for higher initial ratings (issues 5-7) and will be addressed within the context of those claims.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Board also notes that, in April 2013, the Veteran selected DAV as his representative.  The record indicates that none of the pertinent SOCs or supplemental SOCs (SSOCs) in this matter were provided to DAV at the time of their issuance.  Nevertheless, the Board finds no prejudice.  In February 2014, the entire record was provided to DAV for review and commentary.  The record now contains a March 2014 post-remand brief from DAV in which the representative provides argument in support of the Veteran's claims.  

The record consists of paper and electronic claims files and has been reviewed.  With regard to the issues decided below, new evidence has been added to the record since the May 2013 SSOC.  This evidence has been considered pursuant to a March 2014 waiver of initial Agency of Original Jurisdiction review of the evidence.  See the informal hearing presentation dated in March 2014.    


FINDINGS OF FACT

1.  A chronic headache disorder was not shown in service or in the years following service, and is unrelated to service or to a disease or injury of service origin. 

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current hearing loss disability under VA guidelines.  


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a headache disorder.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303 (2013).

2.  Service connection is not warranted for hearing loss.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify was satisfied by way of several letters sent to the Veteran between July 2004 and April 2012.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence and met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, following full notification, the claims on appeal have been readjudicated in SSOCs of record.  Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).    

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records, and in providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to his claims.  VA afforded the Veteran the opportunity to give testimony for the Board's review.  For his service connection claims for bilateral hearing loss and headaches, moreover, VA afforded the Veteran VA compensation examinations, reports of which contain discussion and opinions on his assertions.      

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  No further assistance to develop evidence is required.



The Claims for Service Connection

The Veteran claims that he incurred bilateral hearing loss and headaches during service.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in 38 C.F.R. § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).       

The term "veteran" is defined in 38 U.S.C.A. § 101(2)  as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

ACDUTRA is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112 (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2013).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

The Board will address the Veteran's claims separately below. 	
	


      Headaches 

The record documents that the Veteran has been diagnosed with a current headache disorder.  In a May 2012 VA compensation examination report, the examiner diagnosed the Veteran with migraine headaches.  Moreover, certain evidence of record indicates that the Veteran may have experienced headaches during service.  In a September 2003 report of medical history, the Veteran indicated that he had experienced headaches previously.  

Nevertheless, a service connection finding is unwarranted because the evidence demonstrates that the Veteran did not incur a chronic headache disorder during service.  In the September 2003 report, the Veteran merely indicated that he previously had headaches, not that he had a chronic disability characterized by headaches previously.  Indeed, in the September 2003 report the Veteran indicated that he did not then, at that time, have a headache problems.  The STRs dated from the early 1980s to September 2003 consist of treatment records and multiple reports of medical examination and history spanning three decades with the most recent executed in August 2003 - just prior to the abovementioned September 2003 report.  This evidence is entirely negative for a headache disorder.  Therefore, as with the subjective complaints noted in the September 2003 report, these records and reports contain no clinical evidence that would substantiate the existence of a chronic disability characterized by headaches prior to September 2003.  Moreover, a July 2004 medical examination report conducted pursuant to the Veteran's reserve duty is negative for headaches.  

Furthermore, private and VA treatment records and examination reports dated between 2004 and 2006, which address several different disorders, are negative for headaches.  The Board particularly notes an August 2004 private neurology examination report that is entirely negative for headaches and an October 2004 VA general medical examination report that notes the Veteran as neurologically normal, and notes no lay assertions regarding headaches.  Indeed, the first mention of headaches following service is noted in a private December 2005 report, which merely provides a notation of headaches without elaborating on what disorder, if any, the Veteran then experienced.    

Significantly, the Board notes the absence in the record of any competent medical opinion establishing a nexus or medical relationship between service and headaches.  Rather, the May 2012 examiner, the only medical professional of record who commented on the Veteran's claim, expressly found the migraines likely unrelated to service.  The examiner indicated a review of the claims file and an examination of the Veteran.  And the examiner cited the evidence of record summarized above, which strongly indicates that the Veteran did not incur a chronic headache disorder during service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  As such, the Board finds the May 2012 opinion to be of probative value on the issue of medical nexus. 

The record clearly establishes that the Veteran did not incur a chronic headache disorder during service.  As such, a finding of service connection for a headache disorder is unwarranted here.  38 C.F.R. § 3.303.   

Parenthetically, the Board notes that the Veteran's representative asserted in March 2014 that provisions addressing undiagnosed illnesses noted under 38 C.F.R. § 3.317 should apply with the claim to service connection for headaches.  The Board disagrees.  The Veteran did not serve in Southwest Asia or in the Persian Gulf region during his over 20 years of active and reserve service.  As such, the favorable provisions noted under 38 C.F.R. § 3.317 do not apply to his claim.  

In assessing the Veteran's claim, the Board has considered his lay assertion that he incurred a chronic headache disorder during service.  However, his assertion is unpersuasive with regard to the issue of medical etiology.  The Veteran may be competent to attest to symptoms he may observe or sense, such as pain in his head.  Indeed, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  But the Veteran's assertion regarding the etiology of his migraine headaches is of limited probative value.  That disorder involves an internal pathology of the neurological system that is beyond the Veteran's capacity for lay observation.  Its etiology and development cannot be determined through observation or by sensation such as feeling.  The Veteran is simply not a competent witness to render a medical opinion linking a neurological disorder to service, particularly vis a vis the May 2012 physician who commented directly on his assertion.  In contrast to the physician, the Veteran does not have the training and expertise to provide medical evidence connecting service to the disorder.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  On this essentially medical question before the Board, the medical analysis and commentary is of greater evidentiary value compared with the Veteran's assertion to service connection.  In the final analysis, the medical evidence countering the Veteran's claim weighs substantially more than his lay assertion regarding etiology.  

Furthermore, the record lacks lay evidence which would substantiate the proposition that the Veteran experienced a continuity of symptomatology of headaches during service and immediately following service.  See 38 C.F.R. § 3.309(a) (2013) (organic diseases of the neurological system may be presumed incurred in service if evidence indicates the compensable manifestation of such a chronic disorder within one year of discharge from service); see also Walker, supra.  The Veteran was examined on several occasions shortly after his period of active service and headaches were not reported or diagnosed.  Hence, there is no lay evidence of record to offset the clear conclusion based on the objective medical evidence summarized above - the Veteran did not experience chronic headaches during service or in the first year following discharge from active service.    

      Hearing Loss 

In September 2004, the Veteran asserted that he incurred hearing loss during service as the result of "17 years" of exposure to explosions during training exercises.  As the Veteran served in a military capacity during a time of war, his claimed acoustic trauma may in fact be true.  See Jandreau, supra.  Indeed, partly based in his assertions, he was granted service connection for tinnitus in a November 2012 rating decision.  However, service connection is unwarranted for hearing loss because the evidence of record indicates that the Veteran does not have a hearing loss disability under 38 C.F.R. § 3.385.  

Under VA guidelines, hearing loss will be considered a disability for VA disability compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran underwent VA compensation audiology examination during the appeal period in October 2004 and May 2012.  

The October 2004 VA examiner noted bilateral mild sensorineural hearing loss with excellent speech recognition ability in both ears.  The examiner stated that testing indicated "normal hearing sensitivity."  The report noted scores above 26 in each relevant auditory threshold (between 500 and 4000 Hz.).  But the examiner stated that the test results "are not reliable."  The examiner noted inconsistency among the various testing thresholds, indicating that two of the tests were consistent with normal hearing.  The examiner stated that during testing the Veteran's responses were "exaggerated in both ears."  Based on this examination report, the RO denied the claim to service connection. 

Pursuant to the Board's April 2012 remand, the Veteran underwent another VA audiological examination in May 2012.  This examiner did not find the Veteran inconsistent or to be exaggerating his responses during testing.  In fact, the examiner found the Veteran with normal hearing, "no hearing loss."  Specifically, the examiner noted scores at 20 or below in each relevant auditory threshold (between 500 and 4000 Hz).  Moreover, the examiner noted speech recognition scores of 100 for each ear.  These results are not countered by any medical findings in the private medical records submitted into the claims file.  

The Board recognizes that the Veteran is competent to describe his hearing loss symptoms as he experiences them.  See Jandreau, supra.  However, to qualify as a disability for VA compensation purposes, certain auditory thresholds must be met.  Those are objectively measured with specialized equipment.  As such, the Board finds that the Veteran is not competent to assess his auditory thresholds to make a diagnosis sufficient for VA compensation purposes. 

Regarding the October 2004 results, the Board finds that the results do not warrant of a finding of a hearing loss disability.  In this regard, the examiner found the results to be unreliable and explained the basis for the finding.  

As no competent evidence of record counters the VA audiologist's findings, or demonstrates hearing loss under 38 C.F.R. § 3.385, the Board finds that the Veteran has no current hearing loss disability for VA disability compensation purposes.  38 C.F.R. § 3.385.  In the absence of proof of a current disability, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, a service connection finding for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a headache disorder is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

Remand is necessary for the claims to higher initial ratings for cervical, lumbar, and right shoulder disorders, for the claims for service connection for skin and peripheral neuropathy disorders, and for the claims for which a SOC must be issued (for issues 8-16).       

The claims for higher ratings must be remanded so that each can be readjudicated in a SSOC, as was requested in the Board's April 2012 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, the readjudication should consider the relevant new evidence that has been added to the claims file (e.g., the May 2012 VA Compensation examination reports) since the most recent SSOC that addressed the claims for higher initial ratings (dated in August 2009).  38 C.F.R. §§ 19.31, 20.1304(c) (2012).  A duty to ensure substantial compliance with the prior remand exists because a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall, supra.  

The claims to service connection for skin and peripheral neuropathy disorders must also be remanded.  The claim regarding peripheral neuropathy is inextricably intertwined with one of the remanded claims for higher initial ratings.  As the Board noted in its April 2012 remand, the peripheral neuropathy claims may relate to neurological symptoms associated with the Veteran's service-connected cervical and lumbar spine disorders.  The claim regarding a skin disorder is inextricably intertwined with the claim to service connection for a circulation disorder, which was denied in April 2012 and is subject to the November 2012 NOD (see below).  A May 2012 VA compensation examination report indicates that skin problems on the lower extremities may relate to poor circulation in the lower extremities diagnosed as peripheral vascular disease.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001).  

Further, additional medical inquiry should be conducted to determine whether the Veteran's lower extremity peripheral neuropathy is secondary to his service-connected lumbar spine disorder.    

With regard to issues 8-16 noted above, remand is required for issuance of a SOC in response to the Veteran's November 2012 NOD against the April 2012 rating decision.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any additional records to the extent possible, schedule the Veteran for a new VA examination to ascertain whether his diagnosed lower extremity peripheral neuropathy is secondary to the service-connected lumbar spine disorder.  The examiner must review the claims file and the report must note that review.  The VA examiner should answer the following questions: 

a).  Regarding the diagnosed lower extremity peripheral neuropathy, is it as likely as not (50 percent or greater probability) that the disorder is caused by or proximately due to the service-connected lumbar spine disorder?  Please explain in detail your opinion.  In particular, please comment on any evidence of radiculopathy from spinal dysfunction into the lower extremities, and reconcile if possible the findings of record which indicate the presence of, and the absence of, radiculopathy into the Veteran's lower extremities.  

b).  Regarding diagnosed lower extremity peripheral neuropathy, is it as likely as not that the disorder has been aggravated (i.e., worsened beyond its natural progression) by the service-connected lumbar disorder?  Please explain in detail your opinion.

2.  Issue a SOC regarding the claims to service connection noted in issues 8-16 above (i.e., for inguinal hernia, morbid obesity, hypercalcemia, epilepsy, dermatophytosis of the foot and toe nails, hyperglycemia, obstructive sleep apnea, circulatory problems of the lower extremities, a nodule on the right anterior vocal cord) based on the Veteran's November 2012 NOD.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on these issues and be given an opportunity to respond. [NOTE: THE BOARD CANNOT DECIDE THE SERVICE CONNECTION CLAIM FOR A SKIN DISORDER UNTIL A SOC IS ISSUED FOR THE INEXTRICABLY INTERTWINED SERVICE CONNECTION CLAIM FOR A CIRCULATORY DISORDER, AND THE APPEAL STATUS OF THE LATTER ISSUE HAS BEEN RESOLVED).  

3.  Then, after ensuring the requested examination report is adequate and undertaking any additional development action that is deemed warranted, readjudicate the appealed claims - the claims for higher initial ratings for cervical, lumbar, and right shoulder disorders; and the service connection claims for a skin disorder, and for and upper and lower extremity neurological disorders.  If a claim remains denied, issue a SSOC-which with respect to the increased rating claims considers all evidence added to the record since the August 2009 supplemental statement of the case-and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


